Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to an amendment filed 4/8/21.
Claims 1-20 are pending.

Response to Arguments
Objections to the drawings
The Examiner objected to the drawings as failing to comply with MPEP § 608.02(g). The Examiner indicated that Figure 7 should be designated by a legend such as — Prior Art — because only that which is old is illustrated. Applicant continues to disagree because FIG. 7 functions as a basis by which the various techniques described throughout the Specification can be implemented. For these reasons, Applicant respectfully requests withdrawal of the objections to the drawings.

The examiner respectfully disagrees. As indicated in previous actions, while the “techniques described throughout the Specification can be implemented” on the system(s) shown in fig. 1, fig. 1, does not show those techniques and thus only that which is old is shown and the objection is maintained.

Rejections under 35 U.S.C. §103
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
Figure 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,555,551 to McCorkendale et al. (McCorkendale) in view of US 2008/0134347 to Goyal et al. (Goyal) in view of US 5,860,070 to Tow et al. (Tow) in view of US 2017/0269916 to Singhal (Singhal).

Claims 1, 13 and 17: McCorkendale discloses a method for implementing a gradual rollout of an update for an application installed on client devices, the method comprising, by a server device;
receiving, from a client device, a request to identify whether the update is available (col. 13, lines 50-53 “a client computer 110 … requests a software update from the server 116”); 
producing a combined value by performing a first function on:
data values to produce a combined value (col. 19, lines 64-65 “Temp ID=Update ID+update ID offset”, col. 22, lines 59-65 “the value plus the offset number”);
generating a first output as a first input (col. 19, lines 64-65 “Temp ID=Update ID+update ID offset”, col. 22, lines 59-65 “the value plus the offset number”);
generating a second output using a second function that receives as a second input an amount of time that has lapsed relative to a release of the update (col. 20, lines 1-25 “b. Time Elapsed Since Window Start=current time (GMT-Window Start Time) … f. Current Max ID=Max ID+IDs per Unit Time*Time Elapsed Since Window Start”, col. 22, lines 50-53 “determining 904 the upper bound of the values for the current time window”);
sorting the client device into a first subset of client devices or a second subset of client devices based on comparing the first output and the second output (col. 22, lines 59-65 
in response to identifying that the client device is sorted into the first subset of client devices:
causing the client device to install the update (e.g. col. 22, lines 59-65 “If it is below the upper bound, the module permits 908 the computer to retrieve the update”, e.g. col. 6, lines 29-32 “sends the software update to the clients 110”, col. 10, lines 29-32 “installs those changes”); and
in response to identifying that the client device is sorted into the second subset of client devices:
prohibiting the client device from installing the update. (e.g. col. 22, lines 59-65 “If it is not below the upper bound, the module 120 does not permit 910 the computer to retrieve the update”).

McCorkendale does not disclose: 
producing the combined value by performing a first function on:
a user identifier of a user account associated with the client device, and 
a version identifier of the update; 
generating a first output using a hash function that receives the combined value as a first input;
sorting based on comparing the first output and the second output.


producing a combined value by performing a function (par. [0088] “gathers these pieces of information from the configuration data”, note that here the “gathering” can reasonably be considered a “function”, narrower embodiments of this function are addressed in dependent claims) on:
a user identifier of a user account associated with the client device (par. [0088] “The lease key 61 is a hash value generated from … the user ID”), 
a version identifier of the update (par. [0088] “The lease key 61 is a hash value generated from … the application/dataset ID”, par. [0046] “Each application or data set is specified by … version number”),
generating a first output using a hash function that receives the combined value as a first input (par. [0088] “calculates a hash value based on the information”).

It would have been obvious at the time of filing to perform a first function (Goyal par. [0088] “gathers these pieces of information”) based on a user identifier and version identifier (Goyal par. [0088] “generated from … the user ID … version number”) to produce input for a hash function (Goyal par. [0088] “calculates a hash value based on the information”), and to sort the client devices based on a hash function that receives the combined data (McCorkendale col. 22, lines 59-65 “determines whether the offset value … falls below the upper bound value”). Those of ordinary skill in the art would have been motivated to do so as a known means of providing authorization for the update which would have produced only the expected results (e.g. Goyal col. 21, lines 59-63 “determines that the computer is eligible for receiving the update”, 
Further, it is noted that Goyal discloses that “[e]ach application or data set is specified by a name, unique identifier, [and] version number”. It would at least have been obvious at the time of filing to use the data disclosed as “specifying” an application as that application’s “ID” (particularly in view of Tow as indicated below). Accordingly, it would have also been obvious to use that data as input to the hash function (see e.g. par. [0088] “The lease key 61 is a hash value generated from … the application/dataset ID”). In other words, to the extent that Goyal does not disclose how the “application/dataset ID” is generated, those of ordinary skill in the art would have recognized that a data set which specified the application would be a reasonable option for such an ID.

McCorkendale and Goyal do not explicitly teach performing a function to produce a combined value for input to the hash function.

Tow teaches performing a function to produce a combined value (col. 4, line 52-col. 5, line 6 “if the key spans multiple columns, then the proposed key value is the concatenation of the information contents of those columns … the sum (or the concatenation) of the numeric values of the … key value”).

It would have been obvious at the time of filing to perform a function on the user identifier version identifier and application identifier to generate an input value (Tow col. 4, line 66-col. 5, 

McCorkendale, Goyal and Tow do not explicitly teach:
wherein a client device identifier of the client device is omitted from the first function so that a second client device associated with the user account generates the same combined value when issuing a second request to identify whether the update is available.

Singhal teaches wherein a client device identifier of the client device is so that a second client device associated with the user account generates the same value when issuing a second request to identify whether an update is available (par. [0044] “The user identifier … can be independent of the user device 102 … user the same user identifier for all of these different devices”).

It would have been obvious at the time of filing to omit a client device identifier from the first function (e.g. Goyal par. [0088] “gathers these pieces of information from the configuration data”, Singhal par. [0044] “same user identifier for all of these different devices”). Those of 

Claim 2: McCorkendale, Goyal, Tow and Singhal teach claim 1, wherein the client device is sorted into the first subset of client devices when the first output exceeds the second output (McCorkendale col. 22, lines 59-65 “If it is not below the upper bound, the module 120 does not permit 910 the computer to retrieve the update”).

Claim 3: McCorkendale, Goyal, Tow and Singhal teach the method of claim 1, wherein the hash function applies a modulo operation to the first input to generate the first output (Tow col. 4, line 66-col. 5, line 3 “modulo a prime number”).

Claim 4: McCorkendale, Goyal, Tow and Singhal teach the method of claim 1, wherein the first function is further performed on an application identifier associated with the application to produce the combined value (Goyal par. [0046] “Each application or data set is specified by … version number”).

Claims 5, 14 and 18: McCorkendale, Goyal, Tow and Singhal teach the method of claim 1, 13 and 17, wherein the amount of time that has lapsed is determined by subtracting, from a current date, a release date associated with the update (McCorkendale col. 20, lines 1-25 “4. … b. … current time (GMT)-Window Start Time”).

Claims 6, 15 and 19: McCorkendale, Goyal, Tow and Singhal teach the method of claims 5, 14 and 18, wherein the second function is pre-defined to return an exponentially increasing threshold value based on the amount of time that has lapsed (McCorkendale col. 14 “Non-linear curves (e.g. exponentials) … describe the rate at which the specified percentage of computers 110 … are allowed to retrieve the software update”).

Claims 7, 16 and 20: McCorkendale, Goyal, Tow and Singhal teach the method of claims 5, 14 and 18, wherein the second function is selected from a set of pre-defined functions including at least two pre-defined functions (McCorkendale col. 14, lines 55-65 “linear slope … a step function … non-linear curves (e.g. exponentials)”).

McCorkendale, Goyal, Tow and Singhal do not explicitly teach the set of functions is pre-defined.

It would have been obvious at the time of filing to pre-define the functions (McCorkendale col. 14, lines 55-65 “linear slope … a step function … non-linear curves (e.g. exponentials)”). Those of ordinary skill in the art would have been motivated to do so to ease the burden on the administrator (McCorkendale col. 14, lines 41-48 “indicating the desired rollout distribution of the update”).

Claim 8. McCorkendale, Goyal, Tow and Singhal teach the method of claim 1, wherein the combined value prevents the client device from always being associated with a same hash value (Singhal par. [0044] "the user identifier... can be independent of the user device 102").

Claim 11: McCorkendale, Goyal, Tow and Singhal teach claim 1, wherein omitting the client device ID permits the second client device to install the update when the client device is permitted to install the update (e.g. McCorkendale col. 22, lines 59-65 “If it is below the upper bound, the module permits 908 the computer to retrieve the update”).

Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,555,551 to McCorkendale et al. (McCorkendale) in view of US 2008/0134347 to Goyal et al. (Goyal) in view of US 5,860,070 to Tow et al. (Tow) in view of US 2017/0269916 to Singhal (Singhal) in view of US 2002/0069263 to Sears et al. (Sears).

Claim 9: McCorkendale, Goyal, Tow and Singhal teach the method of claim 1, but do not explicitly teach wherein the server device is configured to interface with one or more content delivery networks (CDNs), each CDN in the one or more CDNs including: 
a gateway server; and 
one or more storage servers coupled to storage resources for storing a plurality of packages of resources for different versions of the application.


a gateway server (par. [0035] “server 101 may communicate with one or more device 140 … through a proxy server or gateway server”); and 
one or more storage servers coupled to storage resources for storing a plurality of packages of resources for different versions of the application (par. [0034] “one or more repository server 101”).

It would have been obvious at the time of filing to provide CDN(s) (McCorkendale col. 4, lines 8-12 “update deployment module”, Sears par. [0012] “content delivery platform”) including a gateway server (Sears par. [0035] “gateway server”) and storage server(s) (Sears par. [0034] “repository server 101”). Those of ordinary skill in the art would have been motivated to do so to provide a controlled rollout (McCorkendale col. 4, lines 28-52 “manages the rollout … sending out updates in a controlled fashion”) while also providing ease of access to new/updated content (Sears par. [0012] “a central point of focus for users … to look for content and information”). 

Claim 10: McCorkendale, Goyal, Tow, Singhal and Sears teach the method of claim 9, wherein the server device implements: 
a content submission service that enables a software developer to submit one or more packages of resources associated with different versions of the application to be stored on the 
an indexing service that enables a record to be created for each version of the application that is submitted via the content submission service (Sears par. [0042] “indexing engine 103”); 
a distributed search service that enables a database of records created by the indexing service to be queried (Sears par [0042] “search … engine 103”); and 
an update discovery service that receives the request and determines whether the client device is authorized to install the update (Sears par. [0042] “Engine 103 may be used to find upgrades to existing applications”).

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,555,551 to McCorkendale et al. (McCorkendale) in view of US 2008/0134347 to Goyal et al. (Goyal) in view of US 5,860,070 to Tow et al. (Tow) in view of US 2017/0269916 to Singhal (Singhal) in view of US 2011/0035741 to Thiyagarajan (Thiyagarajan).

Claim 12: McCorkendale, Goyal, Tow and Singhal teach the method of claim 1 further comprising:
when the client device is authorized to install the update, transmitting a first response to the request (e.g. McCorkendale col. 6, lines 29-32 “sends the software update to the clients 110”). 


the version identifier, and
when the client device is not authorized to install the update, transmitting a second response to the request that includes a second version identifier associated with an immediately prior version for the application.

Thiyagarajan teaches transmitting a response to an update request that includes: 
the version identifier of the latest available version (par. [0031] “responds with information regarding … latest available version”).

It would have been obvious at the time of filing to transmit a response (McCorkendale col. 6, lines 29-32 “sends the software update to the clients 110”, Thiyagarajan par. [0031] “responds with information”) that includes the latest version identifier if the client device is authorized to install the update and a previous version identifier if the client is not authorized (i.e. Thiyagarajan par. [0031] “latest available version”). In other words, because the client is not authorized to install the newest version of the update the previous version becomes the latest available version. Those of ordinary skill in the art would have been motivated to do so as a known means of requesting and update/update information which would have produced only the expected results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728.  The examiner can normally be reached on Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON D MITCHELL/Primary Examiner, Art Unit 2199